Citation Nr: 1403296	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-46 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to a compensable disability rating for service-connected left ear hearing loss.

3.  Entitlement to a compensable disability rating for service-connected residuals of left knee strain.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to February 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to an increased rating for service-connected left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in February 2004 denied the Veteran's service connection claim for right ear hearing loss and the Veteran did appeal this decision within the required time period.

2.  Evidence associated with the claims file since the February 2004 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for right ear hearing loss.

3.  The evidence is at least in equipoise with respect to whether the Veteran's current right ear hearing loss is related to active military service.  

4.  The preponderance of the evidence shows that the Veteran's left knee had a range of motion from zero to 130 degrees, at the worst, including consideration of reduced function on repetitive motion with no evidence of limitation of extension, arthritis, ankylosis, instability, subluxation, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.

5.  The evidence of record indicates that the Veteran's GERD is characterized by reflux, regurgitation, nausea approximately two times per year, sleep disturbance approximately four or more times per year with an average duration of one to nine days, and substernal arm or shoulder pain throughout the appeal period with no evidence of persistently recurrent epigastric distress, dysphagia, pyrosis, vomiting, material weight loss, hematemesis or melena with moderate anemia indicating considerable or severe impairment of health. 


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the February 2004 rating decision is new and material and the claim of entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2013).

3.  Right ear hearing loss was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

4.  The criteria for a compensable disability rating for the Veteran's service-connected residuals of a left knee strain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2013). 

5.  The criteria for a disability rating in excess of 10 percent for service-connected GERD have not been met or approximated.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's claim to reopen entitlement to service connection for right ear hearing loss, the Board has granted the Veteran's request to reopen the claim, as well as, the underlying claim of entitlement to service connection for right ear hearing loss.  This is a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A letter dated in July 2008 satisfied the duty to notify provisions prior to the initial AOJ decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter informed the Veteran that he should submit evidence showing his service-connected GERD and left knee disability have increased in severity.  He was notified of the types of medical or lay evidence that was for consideration in rating the disabilities at issue, including evidence as to the impact of his disability on his employment and daily life.  The Veteran was provided with the following examples of evidence that may affect his disability rating: information about on-going treatment records, recent Social Security determinations, statements from his employer about job performance, lost time or other information, and lay statements discussing the Veteran's disability symptoms from those who have witnessed how they affect him.  Furthermore, the letter informed the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records and VA examination reports dated in March 2013.

The March 2013 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history and evaluating the Veteran with respect to his left knee and GERD.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

Furthermore, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development

II.  New and Material Evidence

A rating decision dated in February 2004 denied the Veteran's claim of entitlement to service connection for right ear hearing loss on the basis that hearing in the Veteran's right ear was normal during service and there was no indication that the Veteran's right ear hearing loss was directly related to service.  The relevant evidence of record at the time of the February 2004 rating decision consisted of service treatment records, private treatment records, VA examinations dated in November 1996 and August 2003 and lay statements by the Veteran.  The Veteran did not disagree with the rating decision within the required time period.  Therefore, the February 2004 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 (2013).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran submitted a claim in June 2008 asserting that he would like to reopen his claim and requested an increased in his service-connected bilateral hearing loss.  The RO interpreted this statement to include a request to reopen the previously denied service connection claim for right ear hearing loss.  The relevant evidence of record received since the February 2004 rating decision includes VA treatment records, private treatment records, a VA examination report dated in March 2013 and lay statements from the Veteran.  The evidence received since the February 2004 rating decision is new in that it was not of record at the time of the February 2004 decision.  The March 2013 VA examiner determined that the Veteran's current bilateral hearing loss is as likely as not related to active military service.  This medical opinion is neither cumulative nor redundant of the evidence of record in February 2004 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for right ear hearing loss is reopened.

III.  Criteria and Analysis of Service Connection Claim

The Veteran asserts that his right ear hearing loss is related to active military service.  He contends that he was exposed to loud noise during military service and that the onset of his hearing loss began during service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Additionally, the U.S. Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 155 (1993) citing MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988).  

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing loss disability under VA regulations.  Although the March 2013 VA examination shows that the Veteran does not meet the requirements for a hearing loss disability under VA law for the right ear, an October 2010 private audiogram shows that the Veteran's right ear hearing loss meets the definition as he had auditory thresholds of 26 db or greater in at least three of the required frequencies.  The Court has held that the requirement for a claimant to have a "current disability" is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or has a disability during the pendency of that claim even if the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current right ear hearing loss disability under VA regulations.  

The Veteran's service treatment records do not show that the Veteran complained of or received treatment for right ear hearing loss in service.  However, the December 1994 separation examination shows that he had some degree of hearing loss in the right ear at 3000 and 4000 Hz.  See Hensley, 5 Vet. App. at 155.  The evidence also reveals a decrease in hearing acuity in the right ear based on audiogram results taken at entrance into service and separation from service.  

Furthermore, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a radioman.  The VA examiner in March 2013 determined that the Veteran was exposed to loud noise from equipment alarms as a radioman during service.  It is likely that the Veteran was exposed to loud noise from equipment alarms as part of his MOS.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.

With respect to whether the Veteran's current right ear hearing loss is etiologically related to active military service, the claims file contains a positive medical opinion.  Specifically, the March 2013 VA examiner determined that the Veteran's current right ear hearing loss is at least as likely as not caused by or a result of an event in military service.  She explained the Veteran was exposed to alarms from equipment and these factors are known to elicit damaging noise exposure levels.  The Board finds that this opinion is persuasive and probative as she provided a clear explanation in support of her opinion based on reliable lay testimony of the Veteran and general medical knowledge.  Furthermore, there is no medical evidence to the contrary.

In light of the foregoing, the Board concludes that that the evidence of record is at least in equipoise with respect to whether the Veteran's current diagnosis of right ear hearing loss was incurred during active military service.  Thus, entitlement to service connection for right ear hearing loss is warranted.

IV.  Criteria and Analysis of Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2013).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or misaligned joints, due to arthritis, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Left Knee Strain

The Veteran's residuals of a left knee strain is currently evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of the knee, recurrent subluxation or lateral instability.  This diagnostic code provides that recurrent subluxation or lateral instability that is slight warrants a 10 percent disability.  Moderate recurrent subluxation or lateral instability warrants a 20 percent disability rating and severe subluxation or lateral instability warrants a 30 percent disability rating.  The words "slight," "moderate" and "severe" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§  4.2, 4.6. 

The preponderance of the evidence shows that the Veteran's service-connected left knee disability is not manifested by any lateral instability or subluxation.  Specifically, the March 2013 VA examination reveals that joint stability tests were normal.  The examiner also indicated that there was no evidence or history of recurrent patellar subluxation or dislocation.  X-rays of the left knee also did not provide any evidence of patellar subluxation.  In light of the foregoing, the Board finds that the preponderance of the evidence reveals that the Veteran's residuals of a left knee strain does not warrant a compensable disability rating under Diagnostic Code 5257.

The Board has considered whether the Veteran is entitled to a higher or separate disability rating under alternative Diagnostic Codes.  Under Diagnostic Codes 5260 and 5261, a 10 percent disability rating is warranted for flexion that is limited to 45 degrees or less but greater than 30 degrees or extension limited to 10 degrees.  In this case, the Veteran's flexion of the left knee was at the worst limited to 130 degrees even after repetitive motion.  Furthermore, the Veteran demonstrated full extension to zero degrees.  The March 2013 VA examination shows that there was no objective evidence of painful motion to include after repetitive use testing.  There was also no evidence of tenderness or pain to palpation of the joint line or soft tissues of the left knee.  The Board has contemplated additional functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, however, the Veteran did not exhibit the functional equivalent of limitation of motion to 45 degrees on flexion or to 10 degrees on extension.  Thus, the preponderance of the evidence reveals that the Veteran's flexion was not limited to 45 degrees or less or extension was limited to 10 degrees at any time during the appeal period. 

The Board also notes that if the limitation of motion is noncompensable under the appropriate diagnostic codes, VA regulation provides that a rating of 10 percent may be applied for arthritis established by X-ray findings for each such major joint or group of minor joints affected by limitation of motion.  See38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  The evidence shows that the Veteran does not have arthritis of the left knee.  A March 2013 VA examination report notes that imaging studies of the knee was performed and degenerative arthritis or traumatic arthritis was not documented.  

Disabilities of the knee and leg may also be evaluated under Diagnostic Codes 5256, 5258, 5259, 5262 or 5263.  However, the Veteran's left knee disability is not manifested by ankylosis, dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion, symptomatic removal of semilunar cartilage, any impairment of the tibia and fibula or genu recurvatum.  Accordingly, Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 are not applicable in this case.  

The medical evidence of record shows that the left knee disability has not fluctuated materially during the course of this appeal.  Thus, a staged rating is not warranted.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of left knee strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in the rating schedule for knee disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The rating criteria considers the functional impact of the Veteran's left knee disability and the evidence of record does not indicate it has caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the evidence of record does not show that his service-connected residuals of a left knee strain has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

GERD

Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110- 4.114 (2012).  The Veteran's service-connected GERD has been rated by analogy under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia.  The symptoms of the Veteran's GERD are similar to the symptoms of hiatal hernia.  Thus, the Veteran's GERD is properly rated by analogy under Diagnostic Code 7346.  

Under Diagnostic Code 7346, a 10 percent evaluation is assigned when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The preponderance of the evidence shows that the Veteran's symptoms of GERD include reflux, regurgitation and substernal arm or shoulder pain.  He has experienced sleep disturbance caused by esophageal reflux approximately four or more times per year with an average duration of one to nine days.  The Veteran's GERD also results in recurrent nausea that occurs approximately two times per year that last one to nine days.  The March 2013 VA examination indicates that the Veteran's GERD does not result in persistent recurrent epigastric distress, dysphagia, pyrosis, anemia, weight loss, hematemesis or melena.  The medical evidence of record also does not suggest that the Veteran's GERD causes considerable or severe impairment in health.  As the evidence shows that the Veteran's GERD does not result in persistently recurrent epigastric distress with dysphagia and pyrosis and is not productive of considerable impairment of health, the Veteran's service-connected GERD does not warrant a disability rating in excess of 10 percent.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected GERD.  The evidence of record does not reveal that the Veteran's GERD has undergone varying and distinct levels of severity that would result in a different rating at any time during the appeal period.  As such, a staged rating is not warranted.

With respect to whether the Veteran's increased rating claim for GERD should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's GERD with the established criteria found in the rating schedule for hiatal hernia shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria considers the functional impact of the Veteran's GERD and the evidence of record does not indicate it has caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the evidence of record does not show that his GERD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right ear hearing loss is reopened.

Entitlement to service connection for right ear hearing loss is granted. 

Entitlement to a compensable disability rating for service-connected residuals of left knee strain is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected GERD is denied.


REMAND

With respect to the Veteran's increased rating claim for left ear hearing loss, this claim is inextricably intertwined with the assignment of the initial rating for the Veteran's right ear hearing loss disability (based on the grant of service connection in the present Board decision).  Under 38 C.F.R. § 4.85, the numeric designation of hearing impairment is based on the pure tone threshold average and speech discrimination in both ears.  Therefore, the assignment of the disability rating for right ear hearing loss will directly impact the rating assigned for the left ear.  For this reason, the Board cannot adjudicate the increased rating claim for left ear hearing loss until a rating is assigned for the right ear.

Accordingly, the case is REMANDED for the following action:

After assigning the disability rating and effective date for the grant of service connection for right ear hearing loss, readjudicate the Veteran's increased rating claim for hearing loss.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


